﻿The Government of the Congo is at present involved in a process, of negotiations whose goal is to resolve the question of Namibia and to establish peace in southern Africa. This is a historic moment. The whole world expects it to lead to a new era for the peoples concerned and for the whole international community.
In coming to this rostrum I am deeply conscious of the great honour that, the highest authorities of my country have done me in appointing me to speak on their behalf at the forty-third session of the General Assembly.
It is in the nature of nations to conceive of great designs; this memorable law, of course, did not take shape at the founding of the United Nations, but found in it satisfactory expression, and today its most exalting hour has come. Rising above threats and insults, after the cataclysm of a total world war, the United Nations has succeeded in pursuing what is clearly its goal of goals·, the search for and the maintenance of International peace.
We are glad to see that for 43 years this goal has been achieved, and that mankind as a whole has been preserved from a total o annihilation. But this year, 1988, our Organization bears within it a magnificent hope, and all nations of the world, in trust and in confidence; are looking towards it. That hope offers our Organisation new opportunities for constructive action.
My delegation wishes to express its gratitude and pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his readiness and perseverance in the area of peace and international security. When we read what he has written we see that the principal organs of the United Nations have been working more and more in the way the Charter intended. As he notes, the working relationship of the Security Council and the Secretary-General has rarely, if ever, been closer. 
The events of recent months - in regard to which we feel we must express the Congo's appreciation and indicate what our country wants for the future - have highlighted the potential of our Organization and the legitimacy of the hopes that the peoples of the world have pinned on it and on multilateralism.
Before I begin, however, I wish to extend to the President the very warmest congratulations of the delegation of my country to the forty-third session. Argentina, which, thanks to Mr. Caputo's remarkable qualities and high diplomatic office, has recently acceded to the eminent place it now occupies in Latin America, belongs, like my country, the Congo, to the Movement of Non-Aligned Countries. I note, for example, that our two countries have recently taken an active part in ensuring the success of the first meeting of States of the Zone of Peace and Co-operation of the South Atlantic, which was held in Rio de Janeiro. My delegation cannot but be delighted to see Mr. Caputo presiding over the forty-third session of the General Assembly, which will be considering, among other things, the conclusions readied at that meeting. 
I should like also to express our sincere gratitude to his predecessor. Comrade Peter Florin, President of the forty-second session, for the competent manner in which he conducted the work of the Assembly.
The people of the People's Republic of the Congo, like all the peoples of the world that cherish peace, felt a sense of justified pride when it learnt that the Nobel Committee had decided must month to award the Nobel Peace Prize to the United Nations peace-keeping forces.
I should like here to recall with satisfaction that a few months ago the People's Republic of the Congo held a non-permanent seat on the Security Council, and directly contributed, in that position of privilege, to the performance of the tasks of that most prestigious organ of the United Nations, which has very special responsibilities in the maintenance of international peace and security.
The Congo is, then, well aware that the tribute thus paid by the Nobel Committee to those men and women, those guardians of peace, and to their bravery and courage as they work for peace in many, often dangerous, theatres of operations throughout the world, was well deserved.
This Prize, this most distinguished award, encourages the Secretary-General in his constant attitude of tireless patience and in the efforts he makes with a persistence rarely equalled today, particularly in the Persian Gulf, Afghanistan, Western Sahara and Namibia. 
How could my delegation not once again pay a tribute to Mr. Javier Perez de Cuellar for those achievements which strengthen our Organization and its role in the cause of peace? It is encouraging to see our Organization's name now closely linked to the settlement of complex conflicts that have been up to now stalemated. Most of the significant negotiations on them have been begun either within the United Nations or through its intervention. There is no doubt that there are still many hotbeds of tension in the world. A heavy toll in death, destruction and atrocities of all kinds continues to be taken, in particular in the occupied Arab territories, in Lebanon, in South Africa and in Latin America, where, despite the activities of the Contadora Group and the Lima group, the Esquipulas II Agreements, are being put to the severest tests, even though it is essential that they be respected and implemented.
In the case of South Africa, a country still governed by absurdity and still under the rod of a minority upholding the hateful regime of apartheid and its iniquitous laws, the black majority of the population continues, in the midst of the fiercest repression exacerbated by the state of emergency, courageously to seek its path and to struggle.
The illegal military occupation of Namibia by South African troops has not come to an end. It has for ten years been hindering the urgent and unconditional implementation of the United Nations peace plan contained in Security Council resolution 435 (1978) which is to lead Namibia to independence.
So we see how in many areas of the world the exercise of democracy and the enjoyment of fundamental human rights are still seriously hindered by dictatorial powers and practices. What is more, policies of confrontation have not disappeared. Tempered by political realities, we have learned that one cannot change the nature of things by simply recalling principles but only by translating
those principles into practical reality. 
And yet today the international situation does reflect several important changes and signs of detente.
The dialogue begun between the Soviet Union and the United States of America and the agreements reached by the two super-Powers have, with the help of the determined will of the peoples of the whole world for peace, generated this indispensable climate of detente.
The United Nations, taking the best advantage of this improvement in relations, has opened up new avenues for its own activity. Thus, thanks to this flowering of diplomacy, the process for settling various local or regional conflicts has been strengthened.
By way of example, the guns have really fallen silent between Iran and Iraq. The Congo is pleased that those two countries, which are among the eminent members of the Movement of Non-Aligned Countries, should have agreed to begin direct talks under the auspices of the Secretary-General.
This exercise, certainly a difficult one, on which the parties embarked no later than last week in New York, shows that the chances for the establishment of a lasting peace are real and that the prospect of reconstruction is drawing closer.
This success is of considerable importance for the region. It does honour to the parties concerned, and my country invites them to persevere in this course and to continue to co-operate closely with the Secretary-General. Like the cease-fire established on 20 August last, the progress being made equally rewards the sustained efforts of the United Nations. Security Council resolution 598 (1987) - which the Congolese delegation knows well since as a member of the Security Council, it assisted at the time in its adoption - provided the basis for the current negotiations. Once again I would like to stress the role of wise mediator played by the Secretary-General in this process of settling the Iran-Iraq conflict. 
The course of events with regard to the situation in Afghanistan is also promising. The allied troops have indeed withdrawn from that country in conformity with the Geneva Agreements of last April. My country welcomed those Agreements as a contribution to peace and a decisive step towards a solution that will enable all Afghans to exercise their right to self-determination. In regard to the Geneva Agreements, the Secretary-General stresses that this is the first time that the two most powerful States of our world have become guarantors of an agreement negotiated under the auspices of the United Nations Secretary-General.
What is more, the genera, feeling with regard to situations of armed conflict is that the intensity of those conflicts has declined. The possibility of finding peaceful solutions to the situations in those troubled regions has thus been considerably strengthened.
The prospects for a settlement in South-East Asia, in particular in Kampuchea, in recent months have benefited from many initiatives, among them the recent talks in Indonesia. Diplomatic efforts should lead to the establishment of institutions with the broadest possible national representation.
We have noted many diplomatic efforts with a view to finding points of agreement on the question of Cyprus. The good offices of the Secretary-General, employed under a mandate from the Security Council, are beginning to give rise to favourable reactions. My country encourages the parties concerned in this course.
< · " ·
The number and variety of so many positive and important talks show how it is possible to build peace among nations that agree to enter into dialogue, and there are no conflicts or situations threatening international peace and security, however complex or acute they may be, that are irremediably stalemated.
In Africa, N'Djamena and Tripoli are irrefutable proof, if proof we need, of this. The two capitals have announced that they will begin to restore diplomatic relations between their two countries. Congo encourages the authorities of Chad and Libya to pursue their efforts and, in the interests of their two peoples and the neighbouring countries  to find a peaceful and lasting solution to the border conflict between them.
The Congo welcomes these prospects for peace and reasonableness, which observers unanimously agree they were unimaginable to some a few months ago. These prospects for peace consequently contribute to a particular strengthening of the peace ideals of our Organization, which so many nations support, and also the general role of the United Nations, which is becoming more and more active. 
The improvement in the general climate of international relations and the areas of agreement now voluntarily acknowledged - for example, one on which we concur and which has been mentioned at this rostrum  the subject of chemical weapons - cannot hide the fact that there are conflicts yet unresolved and situations of tragic actuality that continue to affect developing countries. 
In this regard my delegation would like to dwell first on the unbearable situation in southern Africa. Everything leads us to believe that Pretoria intends to uphold the system of apartheid and thus to continue its repression of the people and, what is more, its aggression against the front-line countries. The international community cannot forget that apartheid is a crime against humanity. Hence it must maintain and step up its pressure on South Africa and adopt comprehensive, binding sanctions against that country, particularly now that we are preparing to commemorate the fortieth anniversary of the Universal Declaration of Human Rights. If South Africa wants peace it must recognize the most elementary rights of the majority of the people in the country. The banning by the ruling white minority in Pretoria of the activities of non-violent organizations and the arrest of all kinds of pacifists, including clergymen, betray the inherent incapacity of the apartheid regime for reform. In fact, that regime must be totally dismantled and it must give way to a democratic and multiracial system of Government,
Furthermore, the international community must continue to exert all forms of pressure on the South African Government to ensure that the emergency measures now in force are lifted and to obtain the release of all political prisoners, including Nelson Mandela.
Angola, a country that is a friend and brother of the People's Republic of the Congo, has been deeply afflicted, but recently it obtained encouraging results in Geneva towards a cessation of hostilities in the war of aggression being waged against it by the apartheid regime of South Africa. The new prospects for peace now emerging must, however, be consolidated. My country, on the initiative of its President, Colonel Denis Sassou-Nguesso, actively supports the efforts being made in this regard. Thus Brazzaville, our wonderful capital, long known for its hospitality, is host to the latest series of quadripartite talks between Angola, Cuba and South Africa, with the mediation of the United States. After three rounds of negotiations, which produced some progress, ray country has high hopes of seeing the parties concluding their talks in Brazzaville very soon. No one will be surprised to see the People's Republic of the Congo playing such an active role in such an important process. This only reflects the customary policy of peace and international co-operation advocated and carried out by President Denis Sassou-Nguesao. 
It gives me great pleasure to recall here that in April last year, in Brazzaville, the dialogue between the United States of America and the People's Republic of Angola was resumed. It was also in Brazzaville on 13 May that a bilateral meeting between Angola and South Africa was held.
Our tradition of struggling against domination, colonialism and all forms of injustice, and our readiness for solidarity, as well as the commitment of the Congolese people to everything that concerns peace, progress and security in southern Africa, have combined with the efforts being made by the United Nations and the Organization of African Unity (OAU) to create this climate which has led to our country's becoming the meeting point and place of dialogue the international community was seeking. Over and above the immense benefits expected from this event that we see in the quadripartite talks in Brazzaville, I can confirm that the spirit of Brazzaville will always remain a source of peace and security in our region.
The prospects for independence for the international Territory of Namibia, which is still under illegal military occupation by South Africa, are clearly improving in the light of current diplomatic contacts, and 1 November 1988 is a date we eagerly look forward to for the implementation of the United Nations peace plan for Namibia. It should open an exhilarating period in the lives of the Namibian people, under the leadership of the South West Africa People's Organization (SWAГО). Namibia would thus achieve independence.
I turn now to the conflict in the Middle East, a conflict whose complexity has often been stressed. My country shares with others the conviction and the hope that only an international peace conference with the PLO taking part could create in the region chances for the establishment of a comprehensive, just and lasting solution. We are pleased that certain countries, which previously were openly hostile to such an international conference, now accept the principle. It is high time to make this conference more than merely the subject of talk.
In the Korean peninsula, the direct contacts that have been established between the two Koreas, despite the modesty of the results, contribute to the creation of favourable conditions for the establishment of a new climate free of tension and conducive to the unification of the Korean homeland.
In the Western Sahara, Morocco and the POLISARIO Front have accepted the peace plan of the CAO and the United Nations, which advocates a referendum on self-determination for the Sahraoui people. The Congo supports the joint efforts of the Acting Chairman of the OAU and the Secretary-General of the United Nations, which flow from the decisive action taken by President Denis Sassou-Nguesso when he was Chairman of the OAU.
The new era that is opening in Soviet-American relations and for peace in the world confers particular importance on the question of disarmament. Moscow and Washington have shown clearly their determination to call a halt to the arms race. The conclusion by the two Powers of the Treaty on the Elimination of Intermediate- Range and shorter-Range Missiles, and the verification measures it contains open up interesting prospects for stability in the world. The developing countries, however, are aware of what was, after all, the minor Impact those prospects had at the time of the third special session of the General Assembly devoted to disarmament. It is unfortunate that the results of its work were so meagre. 
The insupportable cost of the arms race not only threatens international peace and security, but also continues to swallow up colossal sums of money that could serve the goals of economic and social development, particularly the economic development of developing countries. Only a change in perceptions and attitudes, which we have heard described in contradiction one with mother during the course of the debate - which must, of course, continue - can lead to an eventual evolution in the situation. If the economic situation of the developing countries is to improve, such contributions are necessary. Immediate solutions are called for, of course, but they must be appropriate solutions that take into account the long-term development goals of our countries.
The major industrialized countries meeting in Toronto advocated various initiatives, among them the setting up of a multilateral fund to guarantee debt servicing. There was also discussion of measures to cancel a portion of public indebtedness. According to one eminent participant in the Toronto meeting, "the international community must show greater realism and imagination". We can agree with that, for the problem of foreign debt has served only to intensify the considerable pressure on the young and fragile economies of our countries, as well as to increase the uncertainty prevalent in the international financial system.
The mid-term review of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 by the M Hoc Committee of the whole of the General Assembly concluded that the economic and social situation in Africa had deteriorated, notwithstanding the considerable sacrifices made by the African States in implementing the Programme. Lack of resources, indebtedness and the unfavourable external economic environment have been identified as the principal obstacles to recovery efforts.
At a time when the General Assembly is planning to declare the 1990s the fourth United Nations development decade and to prepare an international development strategy for that purpose, ray delegation cannot refrain from noting that the preceding decades so solemnly proclaimed from this rostrum have to a large extent remained a dead letter. The experience of the 1980s, the Third - or lost - Development Decade, which will soon draw to an end, corroborates that bitter acknowledgement, given the discouraging predictions for the world economy in 1989. The crisis is serious and deep-rooted. It calls for bold and lasting solutions, not mere cosmetic tinkering that leaves untouched the very foundations of relations based on gross injustice.
The 1990s are the doorway to the third millennium. If present adverse trends continue, the scope of the economic and social crisis in the developing countries is likely to mean the exclusion of the majority of mankind from the inexorable march towards the year 2000, which relies upon economic and technological capability, and to preclude their entering into that third millennium.
New efforts must therefore be made in our deliberations on international co-operation for development. For many reasons the thorny problem of nuclear and toxic waste being surreptitiously dumped in various parts of the world will be one of its aspects. Africa condemns the dumping of such wastes on the territories of its States. As a result, the Organization of African Unity (OAU) has called for and obtained the inclusion of this item on the agenda of the present session.
Not too long ago the convinced partisans of strengthening the United Nations role in world affairs were fearful - and quite, rightly - that the Organization might go down with all hands under the blows to its work and to its very principles by the advocates of a return to the values of individualism and triumphant bilateralism. 
Faced with that threat, but determined to survive r the United Nations embarked on a process of careful re-examination and healthy streamlining of its own bodies and their modus operandi. The Secretary-General spared no effort to awaken States Members to the seriousness of the situation and to obtain from them an active commitment to preserving the achievements of more than 40 years of efforts and experience   and renewed determination to ensure future success,
Today we feel that we can see the dawn of better days for the Organization. That is what the delegation of the Congo has, in part, been saying in its present statement. Such cautious optimism can be justified by various events, in particular by the payment of part of the arrears owed by States Members who had fallen behind in their contributions to the regular working budget. Nothing, however, will have been truly accomplished if those optimistic signs do not survive beyond the present situation.
Thus, as the general debate at the forty-third session draws to a close, we are proud to note the strengthening of a fortunate overall trend of hope that the United Nations can continue to forge ahead in the service of mankind, for whom it is an indispensable tool.
